DETAILED ACTION
Status of the Application
This Office Action is the second action on the merits and is a final rejection. The Examiner acknowledges receipt of Applicant’s amendment, including amended claims and arguments/remarks, filed 5/6/2021 in response to Office Action (non-final rejection) mailed 1/6/2021. 
Claims 1-17 were previously pending. With Applicant’s filing of 5/6/2021 Claims 1 and 17 are amended and Claims 2-16 are as previously presented. Presently Claims 1-17 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 5,545,367, hereinafter “Bae”) in view of Das et al. (US 2016/0221262 A1, hereinafter “Das”), and further in view of Pomerantz et al. (US 4,961,154, hereinafter “Pomerantz”).
Regarding Claim 1, Bae discloses apparatus for 3D stereolithography (C17 L6-8), the apparatus comprising an elevator (260) controlled by stepping motor (270) is connected to platform (moveable parts platform, 215) and is disposed within a reaction vat (tank, 205) comprising a UV-transparent window (200) and containing polymer precursor fluid (photocurable liquid, 235) (C18 L12-17; Fig. 9a generally). Data (110) may be fed into a computer (120) to establish a CAD file for the desired 3D part which is converted into stacked cross-sections (layers), and the computer interfaces with control box (controller, 130) to control operation of various valves, motors, and shutters (C18 L1-11). A UV lamp (optical system/light source, 230) emits UV light that is reflected off mirror (240) through electronic shutter (220) (projection optics) then passed through a photomask (slide) arranged between the electronic shutter and the transparent window, thus positioned at an object location of the optical system, and the image from the slide projected onto a thin layer of the photocurable liquid (C18 L17-33). A slide may be generated by a system in which a CAD slice of a part is transferred from the computer to a mask (slide) generator which operates like a photocopier: a negative image of the cross section (projection pattern) is provided on a glass slide plate by charging selected portions of the surface and “developing” the image with toner (C18 L30-42). UV light is passed through the slide sequentially to project the predetermined pattern on 
Bae does not disclose one or more slides that contain grayscale projection patterns based on the layers of the three-dimensional part, wherein different areas of the grayscale projection patterns transmit different percentages of light, and a slide carrier configured to hold one or more slides, the controller coupled to the slide carrier, the slide carrier configured to change which projection pattern is positioned at the object location. 
In the same field of endeavor, rapid prototyping technologies including 3D stereolithography, Das discloses large area photopolymerization at uniform light intensity exposure causes anomalous defects such as fissures caused by polymerization shrinkage stress ([0547]). In other words, distortion. Das further discloses grayscale patterns produced by a digital mirror device reduces transmission of light, thus percentage of light, and resulted in an effect comparable to lowering the intensity of the light ([0467] et seq.). The use of grayscale patterns was investigated and shown to effectively mitigate the stress ([0556] et seq.). 
One of ordinary skill in the art would have turned to Das because the disclosure of Das mitigates the distortion, which Bae is also seeking to reduce. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claims, to modify or combine the Bae invention of an apparatus for 3D printing a 3D part using 3D stereolithography, as discussed above, with the Das teaching of using grayscales to mitigate stress that causes distortion. One would be motivated to combine them by a desire to gain the benefit of mitigating distortion.
The combination Bae and Das
In the same field of endeavor, 3D stereolithography, Pomerantz discloses apparatus for 3D printing a 3D model by stereolithography, the apparatus comprising optical apparatus having optical power for irradiating a layer of a solidifiable liquid (photocurable liquid), such as a conventional slide projector operating at an appropriate wavelength and employing a multi-lens optical system (C3 L14-21). Figure 2B depicts a tank (24) containing the photocurable liquid, a moveable parts platform (26) that holds the tanks which holds a 3D part formed in the tank, a slide mechanism (36) for making slides (38) that contain a photographic exposure mask for each layer or group of layers of the photocurable liquid to be exposed (C8 L58-68). The slide may be positioned between the lamp (40) and the optical system (42) so that an image of a projection pattern positioned at an object location of the optical system is projected onto the photocurable liquid, thereby forming a layer of the 3D part (Fig. 2B). An alternative to Figure 2B is Figure 18 which depicts an electrophotographic technique similar to that disclosed by Bae, however Pomerantz discloses the glass slides with the projection patterns are transported from the electrophotographic device to the 3D printer on a conveying mechanism (slide carrier) where it is used to print a layer of the 3D part, then the slide carrier transports the slide to a cleaning station so the glass plate may be reused (C20 L37-68; Fig. 18). It is implicit that the slide carrier changes which projection pattern is positioned at the object location. A computer (84) controls and coordinates the operation of projector (74) and selectable vertical position support (72) (C9 L59-66; Fig. 4B). Pomerantz does not explicitly disclose a controller coupled to the slide carrier, however it is the Examiner’s position that one of ordinary skill in the art would have recognized the obvious benefit of using the existing control system to additionally control the electrophotographic slide-making device and slide carrier, thus a controller coupled to the slide carrier is implicit. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claims, to modify or combine the combination Bae and Das invention of an apparatus for 3D printing a 3D part using 3D stereolithography, as discussed above, with the Pomerantz teaching of using a slide carrier to hold a slide for projecting an image of a projection pattern. One would be motivated to combine them by a desire to gain the benefit of easily generating pattern masks (slides) by electrophotographic technique that includes cleaning and reusing the glass plates, as taught by Pomerantz
Regarding Claims 2-6, the limitations of Claim 1 from which Claims 2-6 depend are disclosed by the combination Bae and Das and Pomerantz as discussed above. Pomerantz further discloses photographic film-based slide variant depicted in Figure 10A, 10B, with a plurality of projection images on a slide on a slide carrier (C15 L47-56), thus the slide carrier may be configured to hold the projection patterns as a linear strip, a roll, a 2-dimensional array, or a circular array, and may hold a single slide that contains multiple projection patterns.
Regarding Claim 7, the limitations of Claim 1 from which Claim 7 depends are disclosed by the combination Bae and Das and Pomerantz as discussed above. The combination Bae and Das and Pomerantz does not explicitly disclose the slide carrier is condigured to hold slide mounts that hold the slides, however it is the Examiner’s position that one of ordinary skill in the art would have found it an obvious benefit to securely hold the slides on the slide carrier, thus slide mounts on the slide carrier are rendered obvious.
Regarding Claim 8, the limitations of Claim 1 from which Claim 8 depends are disclosed by the combination Bae and Das and Pomerantz as discussed above. The combination Bae and Das and Pomerantz discloses the controller is also coupled to the optical system and also coordinates operation of the optical system with motion of the three-dimensional part, as discussed above.
Regarding Claim 9, the limitations of Claim 8 from which Claim 9 depends are disclosed by the combination Bae and Das and Pomerantz as discussed above. Pomerantz further discloses the size of the image projected onto the solidification plane can be varied by simply varying the location of the projecting lens relative to the film (C9 L30-34), thus adjustable magnification. Therefore, the controller coordinates the magnification of the optical system with motion of the three- dimensional part.
Regarding Claim 10, the limitations of Claim 8 from which Claim 10 depends are disclosed by the combination Bae and Das and Pomerantz as discussed above. The combination Bae and Das and Pomerantz discloses the optical system includes a shutter, and the controller coordinates operation of the shutter with motion of the three-dimensional part, as discussed above.
Regarding Claim 12, the limitations of Claim 1 from which Claim 12 depends are disclosed by the combination Bae and Das and Pomerantz as discussed above. Bae
Regarding Claims 13-14, the limitations of Claim 1 from which Claims 13-14 depend are disclosed by the combination Bae and Das and Pomerantz as discussed above. Pomerantz further discloses the size of the image projected onto the solidification plane can be varied by simply varying the location of the projecting lens relative to the film (C9 L30-34). It is the Examiner’s position that because the size of the image project may be simply varied, the apparatus is capable of projecting the image in an area of at least 400 mm x 300 mm. Furthermore, Applicant admits in instant disclosure (specification [0025]) that 400 mm x 300 mm is equivalent to at least a resolution of 5300 x 4000 pixels. Thus, the limitations of Claim 14 are rendered prima facie obvious.
Regarding Claims 15 and 16, the limitations of Claim 1 from which Claims 15 and 16 depend are disclosed by the combination Bae and Das and Pomerantz as discussed above. Bae discloses a UV lamp (optical system) emits UV light that is reflected off mirror through electronic shutter (projection optics) then passed through a photomask (slide) arranged between the electronic shutter and the transparent window and onto a layer of the photocurable liquid, as discussed above.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 5,545,367, hereinafter “Bae”) in view of Das et al. (US 2016/0221262 A1, hereinafter “Das”), and further in view of Pomerantz et al. (US 4,961,154, hereinafter “Pomerantz”) and Van Esbroeck et al. (US 10,792,859 B2, hereinafter “Van Esbroeck”, prior publication date 5/21/2015).
Regarding Claim 11, the limitations of Claim 8 from which Claim 11 depends are disclosed by the combination Bae and Das and Pomerantz as discussed above. Bae discloses the optical system discloses a UV light source, as discussed above. The Applicant admits a relationship between the intensity of illumination and the printing speed (motion of the 3D part) in the “Description of Related Art” section of the instant disclosure (specification [0004]). The combination Bae and Pomerantz does not disclose the controller coordinates an intensity of the light source with motion of the three-dimensional part. 
In the same field of endeavor, 3D stereolithography, Van Esbroeck discloses an additive manufacturing device for building 3D parts by stereolithography (abstract; C1 L22-32), and discloses UV light may be used as a radiation source and UV photons carry higher energy than visible light photons Van Esbroeck further discloses master control component (280) which coordinates the overall flow of an additive manufacturing process of the control system (200), and the master control component is in communication with optical control component (288) which generates control signals to turn the radiation source on and off and to control the duration and intensity of irradiation (C12 L21-33). After each layer the master control component may instruct, with appropriate timing and sequencing, mechanical actuation component (286) and optical control component (288) to send signals to the microcontroller (270) which can interpret them and drive the various motors, pumps and light source in the desired sequence (C13 L24-29). It is the Examiner’s position that because of the admitted relationship between intensity of illumination and print speed, it necessarily follows that as Van Esbroeck controls the intensity of irradiation it also controls the motion of the 3D part, thus the controller coordinates an intensity of the light source with motion of the three-dimensional part.
It would have been obvious to one with ordinary skill in the art at the time of the Applicant’s invention, to modify or combine the combination Bae and Das and Pomerantz invention as discussed above, with the Van Esbroeck teaching of coordinating an intensity of the light source with motion of the three-dimensional part. One would be motivated to combine them by a desire to gain the benefit of having a single point, a master control, from which to control all aspects of the manufacturing system.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 5,545,367, hereinafter “Bae”) in view of Das et al. (US 2016/0221262 A1, hereinafter “Das”), and further in view of Pomerantz et al. (US 4,961,154, hereinafter “Pomerantz”).
Regarding Claim 17, Bae discloses a method and an apparatus for 3D stereolithography (C17 L6-8), the apparatus comprising a reaction vat (tank, 205) comprising a UV-transparent window (200) and containing polymer precursor fluid (photocurable liquid, 235) (C18 L12-17; Fig. 9a generally). In 
Bae does not disclose positioning a grayscale projection pattern on a slide at an object location of an optical system comprising projection optics, wherein different areas of the grayscale projection pattern transmit different percentages of light, and coordinating positioning of different projection patterns on slides at the object location, with control of the light source and motion of the three-dimensional part formed in layers by the photocuring of the photocurable liquid.
In the same field of endeavor, rapid prototyping technologies including 3D stereolithography, Das discloses large area photopolymerization at uniform light intensity exposure causes anomalous defects such as fissures caused by polymerization shrinkage stress ([0547]). In other words, distortion. Das further discloses grayscale patterns produced by a digital mirror device reduces transmission of light, thus percentage of light, and resulted in an effect comparable to lowering the intensity of the light ([0467] et 
One of ordinary skill in the art would have turned to Das because the disclosure of Das mitigates the distortion, which Bae is also seeking to reduce. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claims, to modify or combine the Bae invention of a method and apparatus for 3D printing a 3D part using 3D stereolithography, as discussed above, with the Das teaching of using grayscales to mitigate stress that causes distortion. One would be motivated to combine them by a desire to gain the benefit of mitigating distortion.
The combination Bae and Das does not disclose coordinating positioning of different projection patterns on slides at the object location, with control of the light source and motion of the three-dimensional part formed in layers by the photocuring of the photocurable liquid.
In the same field of endeavor, 3D stereolithography, Pomerantz discloses a method and an apparatus for 3D printing a 3D model by stereolithography, the apparatus comprising optical apparatus having optical power for irradiating a layer of a solidifiable liquid (photocurable liquid), such as a conventional slide projector operating at an appropriate wavelength and employing a multi-lens optical system (C3 L14-21). Figure 2B depicts a tank (24) containing the photocurable liquid, a moveable parts platform (26) that holds the tanks which holds a 3D part formed in the tank, a slide mechanism (36) for making slides (38) that contain a photographic exposure mask for each layer or group of layers of the photocurable liquid to be exposed (C8 L58-68). The slide may be positioned between the lamp (40) and the optical system (42) so that an image of a projection pattern positioned at an object location of the optical system is projected onto the photocurable liquid, thereby forming a layer of the 3D part (Fig. 2B). An alternative to Figure 2B is Figure 18 which depicts an electrophotographic technique similar to that disclosed by Bae, however Pomerantz discloses the glass slides with the projection patterns are transported from the electrophotographic device to the 3D printer on a conveying mechanism (slide carrier) where it is used to print a layer of the 3D part, then the slide carrier transports the slide to a cleaning station so the glass plate may be reused (C20 L37-68; Fig. 18). It is implicit that the slide carrier changes which projection pattern is positioned at the object location. A computer (84) controls and coordinates the operation of projector (74) and selectable vertical position support (72) (C9 L59-66; Fig. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claims, to modify or combine the combination Bae and Das invention of a method and apparatus for 3D printing a 3D part using 3D stereolithography, as discussed above, with the Pomerantz implicit teaching of coordinating positioning of different projection patterns on slides at the object location. One would be motivated to combine them by a desire to gain the benefit of easily generating pattern masks (slides) by electrophotographic technique that includes controlling the positioning of slides for cleaning and reusing the glass plates, as taught by Pomerantz [C3 L36-45].

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 5/6/2021, with respect to the rejection(s) of claim(s) 1-17 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bae and Pomerantz in view of Das.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743